DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2018/0083458).
Regarding claim 1, fig. 3 of Huang teaches a charging circuit for an electronic device (with battery 50), comprising: a control module (that controlling circuit of fig. 3) configured to generate a first control signal upon determining that a power adaptor [10] connected is an adaptor for direct charging (par. 22 describes where 10 directly charges battery 50 bypassing 30) with high voltage [voltage of 10 when battery is directly charged]; and a charge pump (of fig. 3 including bypass) configured to, upon receiving the first control signal, directly apply a charging voltage to a battery assembly [50] of the electronic device for direct charging, wherein the charging voltage is applied to the electronic device by the power adaptor.
Regarding claim 3, fig. 3 of Huang teaches wherein the charge pump comprises at least one switch component and is configured to: switch on the at least one switch component upon receiving the first control signal, such a that the charging voltage passes through the at least one switch component to be applied to the battery assembly for direct charging.
Regarding claims 9, 11, and 15, these claims are merely methods to operate the circuit having structure recited in claims 1 and 3.  Since Huang above teaches the structure, the methods to operate such a circuit are similarly disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Burkhart (US 2018/0034308).
Regarding claim 2, Huang teaches the device as indicated above except for upon determining that the power adaptor is an adaptor for direct charging with low voltage to direct the charge pump to perform boost conversion on the charging voltage and apply the charging voltage subjected to the boost conversion to the battery assembly for charging. However, Burkhart teaches where when the first voltage provided is not sufficient to charge the battery, to transform the first voltage to a second voltage by an electrical converter so that sufficient voltage is provided (par. 9-11 describe where this is accomplished with a step-up converter). The high voltage is the value when the first voltage is sufficient and the low voltage is the value when the first voltage is not sufficient. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the determination and boosting based on the supplied voltage to charge the device as taught in Burkhart for the purpose of utilizing a suitable and well-known type of battery charging. 
Regarding claim 8, the combination as indicated above teaches wherein the control module is further configured to: determine that the power adaptor is the adaptor for direct charging with high voltage upon detecting that the charging voltage is higher than a preset threshold voltage; and 17090321.20035 determine that the power adaptor is the adaptor for direct charging with low voltage upon detecting that the charging voltage is lower than or equal to the preset threshold voltage.
Regarding claim 10, this claim is merely a method to operate the circuit having structure recited in claim 2.  Since the combination above teaches the structure, the method to operate such a circuit is similarly disclosed.
	Regarding claim 16, Huang in view of Burkhart teaches the device as indicated above in claim 2 where the high voltage is the value of a higher first voltage that is not sufficient to charge the battery and the low voltage is the value of a lower first voltage that is not sufficient to charge the battery.
Regarding claim 17, Huang in view of Burkhart teaches wherein: 20090321.20035 the control module is 
further configured to generate a second control signal upon determining that the power adaptor is the adaptor for direct charging with low voltage, wherein the adaptor for direct charging with low voltage has a maximum output voltage lower than the adaptor for direct charging with high voltage; and the charge pump is further configured to perform, upon receiving the second control signal, boost conversion on the charging voltage and apply the charging voltage subjected to the boost conversion to the battery assembly for charging.
Regarding claim 18, Huang in view of Burkhart teaches wherein the charge pump is configured to: switch on M switch components in the charge pump upon receiving the first control signal, such that the charging voltage passes through the M switch components to be applied to the battery assembly for direct charging, wherein Mis an integer greater than or equal to one.
	
Claims 4-7, 12, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Burkhart in view of Azrai (US 2018/0115246).
Regarding claim 4, Huang in view of Burkhart teaches the device as indicated above except for the details of the charge pump claimed. However, fig. 4 of Azrai teaches wherein the charge pump comprises at least one capacitor component [36,52] and N switch components [44,46,48,50]; and wherein the charge pump is configured to: perform boost conversion on the charging voltage by using the at least one capacitor component and alternately switching on the N switch components, such that an output voltage of the charge pump is higher than the charging voltage, upon receiving the second control signal; and apply the output voltage to the battery assembly for charging, wherein N is an integer greater than or equal to one. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Azrai for the purpose of utilizing a suitable and well-known type of charge pump design. 
	
Regarding claim 5, Huang in view of Burkhart teaches the device as indicated above except for the details of the charge pump claimed. However, fig. 4 of Azrai teaches wherein the charge pump comprises a first switch component [48], a second switch component [50], a third switch component [44], a fourth switch component [46], a 16090321.20035 first capacitor component [52], and a second capacitor component [36], wherein: an input end of the first switch component and an input end of the third switch component are used as an input end of the charge pump; an output end of the first switch component is coupled with an input end of the second switch component, and an output end of the second switch component is grounded; an output end of the third switch component is coupled with an input end of the first capacitor component and an input end of the fourth switch component respectively; an output end of the first capacitor component is coupled with the input end of the second switch component; an output end of the fourth switch component is used as an output end of the charge pump and is coupled with an input end of the second capacitor component and a positive electrode of the battery assembly respectively; and an output end of the second capacitor component is grounded, and a negative electrode of the battery assembly is grounded. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Azrai for the purpose of utilizing a suitable and well-known type of charge pump design.
Regarding claim 6, the combination as indicated above teaches wherein the charge pump is configured to: switch off the first switch component and the second switch component and switch on the third switch component and the fourth switch component upon receiving the first control signal, such that the charging voltage passes through the third switch component and the fourth switch component to be applied to the battery assembly for direct charging.
Regarding claim 7, the combination as indicated above teaches wherein: the third switch component and the second switch component are a first set of components, and the first switch component and the fourth switch component are a second set of components; the charge pump is configured to: alternately switch on the first set of components and the second set of components at a preset time interval such that an output voltage of the charge pump is higher than the charging voltage, upon receiving the second control signal; and apply the output voltage to the battery assembly for charging.
Regarding claims 12 and 14, these claims are merely methods to operate the circuit having structure recited in claims 4-7.  Since the combination above teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 19, Huang in view of Burkhart teaches the device as indicated above except for the details of the charge pump claimed. However, fig. 4 of Azrai teaches wherein the charge pump is configured to: perform boost conversion on the charging voltage by using capacitor components in the charge pump and alternately switching on N switch components, such that an output voltage of the charge pump is higher than the charging voltage, upon receiving the second control signal; and apply the output voltage to the battery assembly for charging, wherein N is an integer greater than or equal to one. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Azrai for the purpose of utilizing a suitable and well-known type of charge pump design.
Regarding claim 20, Huang in view of Burkhart teaches the device as indicated above except for the details of the charge pump claimed. However, fig. 4 of Azrai teaches wherein the charge pump comprises a first switch component [48], a second switch component [50], a third switch component [44], a fourth switch component [46], a first capacitor component [52], and a second capacitor component [36], wherein: an input end of the first switch component and an input end of the third switch component are used as an input end of the charge pump; an output end of the first switch component is coupled with an input end of the second switch component, and an output end of the second switch component is grounded; an output end of the third switch component is coupled with an input end of the first capacitor component and an input end of the fourth switch component respectively; an output end of the first capacitor component is coupled with the input end of the second switch component; an output end of the fourth switch component is used as an output end of the charge pump and is coupled with an input end of the second capacitor component and a positive 21090321.20035 electrode of the battery assembly respectively; and an output end of the second capacitor component is grounded, and a negative electrode of the battery assembly is grounded, wherein: the charge pump is configured to switch off the first switch component and the second switch component and switch on the third switch component and the fourth switch component upon receiving the first control signal, such that the charging voltage passes through the third switch component and the fourth switch component to be applied to the battery assembly for direct charging. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Azrai for the purpose of utilizing a suitable and well-known type of charge pump design.
	
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Azrai.
Regarding claim 13, Huang teaches the device as indicated above except for the details of the charge pump claimed. However, fig. 4 of Azrai teaches wherein switching on the M switch components in the charge pump according to the first control signal such that the charging voltage passes through the M switch components to be applied to the battery assembly for direct charging comprises: according to the first control signal, switching off a first switch component [48] and a second switch component [50] in the charge pump and switching on a third switch component [44] and a fourth switch component [46] in the charge pump, such that the charging voltage passes through the third switch component and the fourth switch component to be applied to the battery assembly for direct charging, wherein: an input end of the first switch component and an input end of the third switch component are used as an input end of the charge pump; an output end of the first switch component is coupled with an input end of the second switch component, and an output end of the second switch component is grounded; an output end of the third switch component is coupled with an input end of a first capacitor component [52] and an input end of the fourth switch component respectively; an output end of the first capacitor component is coupled with the input end of the second switch component; an output end of the fourth switch component is used as an output end of the charge pump and is coupled with an input end of a second capacitor component [36] and a positive electrode of the battery assembly respectively; and an output end of the second capacitor component is grounded, and a negative electrode of the battery assembly is grounded. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Azrai for the purpose of utilizing a suitable and well-known type of charge pump design.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896